
      
        DEPARTMENT OF TRANSPORTATION 
        National Highway Traffic Safety Administration 
        49 CFR Part 544 
        [Docket No.: NHTSA-2006-24175] 
        RIN 2127-AJ88 
        Insurer Reporting Requirements; List of Insurers Required To File Reports 
        
          AGENCY:
          National Highway Traffic Safety Administration (NHTSA), Department of Transportation (DOT). 
        
        
          ACTION:
          Notice of proposed rulemaking. 
        
        
          SUMMARY:
          This document proposes to amend Appendices A, B, and C of 49 CFR part 544, insurer reporting requirements. The appendices list those passenger motor vehicle insurers that are required to file reports on their motor vehicle theft loss experiences. An insurer included in any of these appendices would be required to file three copies of its report for the 2003 calendar year before October 25, 2006. If the passenger motor vehicle insurers remain listed, they must submit reports by each subsequent October 25. We are proposing to add and remove several insurers from relevant appendices. 
        
        
          DATES:
          Comments must be submitted not later than June 2, 2006. Insurers listed in the appendices are required to submit reports on or before October 25, 2006. 
        
        
          ADDRESSES:
          You may submit comments, identified by docket number: NHTSA-2006-24175 and/or RIN number: 2127-AJ88, by any of the following methods: 
          • Federal eRulemaking Portal:
            http://www.regulations.gov. Follow the instructions for submitting comments. 
          • Agency Web Site:
            http://dms.dot.gov. Follow the instructions for submitting comments on the Docket Management System. 
          • Fax: (202) 493-2251 
          • Mail: Dockets, 400 7th Street, SW., Washington, DC 20590 
          • Hand Delivery/Courier: Plaza Level Room 401, (PL #401), of the Nassif Building, 400 7th Street, SW., Washington, DC 20590. Telephone: 1-800-647-5527 
          You may visit the Docket from 10 a.m. to 5 p.m., Monday through Friday. 
        
        
          FOR FURTHER INFORMATION CONTACT:

          Deborah Mazyck, Office of International Vehicle, Fuel Economy and Consumer Standards, NHTSA, 400 Seventh Street, SW., Washington, DC 20590, by electronic mail to deborah.mazyck@nhtsa.dot.gov. Ms. Mazyck's telephone number is (202) 366-4139. Her fax number is (202) 493-2290. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        I. Background 

        Pursuant to 49 U.S.C. 33112, Insurer reports and information, NHTSA requires certain passenger motor vehicle insurers to file an annual report with the agency. Each insurer's report includes information about thefts and recoveries of motor vehicles, the rating rules used by the insurer to establish premiums for comprehensive coverage, the actions taken by the insurer to reduce such premiums, and the actions taken by the insurer to reduce or deter theft. Under the agency's regulation, 49 CFR Part 544, the following insurers are subject to the reporting requirements: 
        
        (1) Issuers of motor vehicle insurance policies whose total premiums account for 1 percent or more of the total premiums of motor vehicle insurance issued within the United States; 
        (2) Issuers of motor vehicle insurance policies whose premiums account for 10 percent or more of total premiums written within any one state; and 
        (3) Rental and leasing companies with a fleet of 20 or more vehicles not covered by theft insurance policies issued by insurers of motor vehicles, other than any governmental entity. 
        Pursuant to its statutory exemption authority, the agency exempted certain passenger motor vehicle insurers from the reporting requirements. 
        A. Small Insurers of Passenger Motor Vehicles 
        Section 33112(f)(2) provides that the agency shall exempt small insurers of passenger motor vehicles if NHTSA finds that such exemptions will not significantly affect the validity or usefulness of the information in the reports, either nationally or on a state-by-state basis. The term “small insurer” is defined, in Section 33112(f)(1)(A) and (B), as an insurer whose premiums for motor vehicle insurance issued directly or through an affiliate, including pooling arrangements established under state law or regulation for the issuance of motor vehicle insurance, account for less than 1 percent of the total premiums for all forms of motor vehicle insurance issued by insurers within the United States. However, that section also stipulates that if an insurance company satisfies this definition of a “small insurer,” but accounts for 10 percent or more of the total premiums for all motor vehicle insurance issued in a particular state, the insurer must report about its operations in that state. 
        In the final rule establishing the insurer reports requirement (52 FR 59; January 2, 1987), 49 CFR part 544, NHTSA exercised its exemption authority by listing in Appendix A each insurer that must report because it had at least 1 percent of the motor vehicle insurance premiums nationally. Listing the insurers subject to reporting, instead of each insurer exempted from reporting because it had less than 1 percent of the premiums nationally, is administratively simpler since the former group is much smaller than the latter. In Appendix B, NHTSA lists those insurers required to report for particular states because each insurer had a 10 percent or greater market share of motor vehicle premiums in those states. In the January 1987 final rule, the agency stated that it would update Appendices A and B annually. NHTSA updates the appendices based on data voluntarily provided by insurance companies to A.M. Best, which A.M. Best,1
           publishes in its State/Line Report each spring. The agency uses the data to determine the insurers' market shares nationally and in each state. 
        
          
            1 A.M. Best Company is a well-recognized source of insurance company ratings and information. 49 U.S.C. 33112(i) authorizes NHTSA to consult with public and private organizations as necessary.
        
        B. Self-Insured Rental and Leasing Companies 
        In addition, upon making certain determinations, NHTSA grants exemptions to self-insurers, i.e., any person who has a fleet of 20 or more motor vehicles (other than any governmental entity) used for rental or lease whose vehicles are not covered by theft insurance policies issued by insurers of passenger motor vehicles, 49 U.S.C. 33112(b)(1) and (f). Under 49 U.S.C. 33112(e)(1) and (2), NHTSA may exempt a self-insurer from reporting, if the agency determines: 
        (1) The cost of preparing and furnishing such reports is excessive in relation to the size of the business of the insurer; and 33112(e)(1) and (2), 
        (2) The insurer's report will not significantly contribute to carrying out the purposes of Chapter 331. 
        In a final rule published June 22, 1990 (55 FR 25606), the agency granted a class exemption to all companies that rent or lease fewer than 50,000 vehicles, because it believed that the largest companies' reports sufficiently represent the theft experience of rental and leasing companies. NHTSA concluded that smaller rental and leasing companies' reports do not significantly contribute to carrying out NHTSA's statutory obligations and that exempting such companies will relieve an unnecessary burden on them. As a result of the June 1990 final rule, the agency added Appendix C, consisting of an annually updated list of the self-insurers subject to Part 544. Following the same approach as in Appendix A, NHTSA included, in Appendix C, each of the self-insurers subject to reporting instead of the self-insurers which are exempted. 
        NHTSA updates Appendix C based primarily on information from Automotive Fleet Magazine and Auto Rental News.2
          
        
        
          
            2 Automotive Fleet Magazine and Auto Rental News are publications that provide information on the size of fleets and market share of rental and leasing companies.
        
        C. When a Listed Insurer Must File a Report 
        Under Part 544, as long as an insurer is listed, it must file reports on or before October 25 of each year. 
        Thus, any insurer listed in the appendices must file a report before October 25, and by each succeeding October 25, absent an amendment removing the insurer's name from the appendices. 
        II. Proposal 
        1. Insurers of Passenger Motor Vehicles 
        Appendix A lists insurers that must report because each had 1 percent of the motor vehicle insurance premiums on a national basis. The list was last amended in a final rule published on July 25, 2005 (70 FR 42505). Based on the 2003 calendar year data market shares from A.M. Best, we propose to remove California State Auto Association from Appendix A. 
        Each of the 18 insurers listed in Appendix A are required to file a report before October 25, 2006, setting forth the information required by Part 544 for each State in which it did business in the 2003 calendar year. As long as these 18 insurers remain listed, they will be required to submit reports by each subsequent October 25 for the calendar year ending slightly less than 3 years before. 
        Appendix B lists insurers required to report for particular States for calendar year 2003, because each insurer had a 10 percent or greater market share of motor vehicle premiums in those States. Based on the 2003 calendar year data for market shares from A.M. Best, we propose to remove Nodak Mutual Group (North Dakota) and add Safety Group (Massachusetts) to Appendix B. 
        The nine insurers listed in Appendix B are required to report on their calendar year 2003 activities in every State where they had a 10 percent or greater market share. These reports must be filed by October 25, 2006, and set forth the information required by Part 544. As long as these nine insurers remain listed, they would be required to submit reports on or before each subsequent October 25 for the calendar year ending slightly less than 3 years before. 
        2. Rental and Leasing Companies 

        Appendix C lists rental and leasing companies required to file reports. Based on information in Automotive Fleet Magazine and Auto Rental News for 2003, NHTSA proposes to remove Avis Rent-A-Car, Budget Rent-A-Car Corporation, Dollar Rent-A-Car Systems, Inc. and ANC Rental Corporation and add the Cendant Car Rental Group3
          , Dollar Thrifty Automotive Group 4
           and Vanguard Car Rental USA 5
          . Each of the 13 companies (including franchisees and licensees) listed in Appendix C would be required to file reports for calendar year 2003 no later than October 25, 2006, and set forth the information required by Part 544. As long as those 13 companies remain listed, they would be required to submit reports before each subsequent October 25 for the calendar year ending slightly less than 3 years before. 
        
          
            3 Cendant Car Rental acquired ownership of Avis and Budget Rent-A-Car in 2002. 
        
        
          
            4 Dollar Thrifty Automotive Group acquired ownership of Dollar Rent-A-Car Systems, Inc. and Thrifty, Inc. in 2001. 
        
        
          
            5 Vanguard Car Rental USA acquired ownership of ANC Rental Corporation in 2003. 
        
        III. Regulatory Impacts 
        1. Costs and Other Impacts 
        This notice has not been reviewed under Executive Order 12866. NHTSA has considered the impact of this proposed rule and determined that the action is not “significant” within the meaning of the Department of Transportation's regulatory policies and procedures. This proposed rule implements the agency's policy of ensuring that all insurance companies that are statutorily eligible for exemption from the insurer reporting requirements are in fact exempted from those requirements. Only those companies that are not statutorily eligible for an exemption are required to file reports. 

        NHTSA does not believe that this proposed rule, reflecting current data, affects the impacts described in the final regulatory evaluation prepared for the final rule establishing Part 544 (52 FR 59; January 2, 1987). Accordingly, a separate regulatory evaluation has not been prepared for this rulemaking action. Using the Bureau of Labor Statistics Consumer Price Index for 2005 (see http://www.bls.gov/cpi), the cost estimates in the 1987 final regulatory evaluation were adjusted for inflation. The agency estimates that there is $97,650 decrease in the cost of compliance for any insurer added to Appendix A, no cost of compliance for any insurer added to Appendix B, and a $11,269 decrease in the cost of compliance for any insurer added to Appendix C. If this proposed rule is made final, for Appendix A, the agency would propose to remove one company; for Appendix B, the agency would propose to remove one company and add one company; and for Appendix C, the agency would propose to remove four companies and add three companies. The agency estimates that the net effect of this proposal, if made final, would be a cost decrease to insurers, as a group of approximately $108,919. 
        Interested persons may wish to examine the 1987 final regulatory evaluation. Copies of that evaluation were placed in Docket No. T86-01; Notice 2. Any interested person may obtain a copy of this evaluation by writing to NHTSA, Docket Section, Room 5109, 400 Seventh Street, SW., Washington, DC 20590, or by calling (202) 366-4949. 
        2. Paperwork Reduction Act 

        The information collection requirements in this proposed rule were submitted and approved by the Office of Management and Budget (OMB) pursuant to the requirements of the Paperwork Reduction Act (44 U.S.C. 3501 et seq.). This collection of information is assigned OMB Control Number 2127-0547 (“Insurer Reporting Requirements”) and approved for use through July 31, 2006, and the agency will seek to extend the approval afterwards. 
        3. Regulatory Flexibility Act 

        The agency also considered the effects of this rulemaking under the Regulatory Flexibility Act (RFA) (5 U.S.C. 601 et seq.). I certify that this proposed rule will not have a significant economic impact on a substantial number of small entities. The rationale for the certification is that none of the companies proposed for Appendices A, B, or C are construed to be a small entity within the definition of the RFA. “Small insurer” is defined, in part under 49 U.S.C. 33112, as any insurer whose premiums for all forms of motor vehicle insurance account for less than 1 percent of the total premiums for all forms of motor vehicle insurance issued by insurers within the United States, or any insurer whose premiums within any State, account for less than 10 percent of the total premiums for all forms of motor vehicle insurance issued by insurers within the State. This notice would exempt all insurers meeting those criteria. Any insurer too large to meet those criteria is not a small entity. In addition, in this rulemaking, the agency proposes to exempt all “self insured rental and leasing companies” that have fleets of fewer than 50,000 vehicles. Any self-insured rental and leasing company too large to meet that criterion is not a small entity. 
        4. Federalism 
        This action has been analyzed according to the principles and criteria contained in Executive Order 12612, and it has been determined that the proposed rule does not have sufficient federalism implications to warrant the preparation of a Federalism Assessment. 
        5. Environmental Impacts 
        In accordance with the National Environmental Policy Act, NHTSA has considered the environmental impacts of this proposed rule and determined that it would not have a significant impact on the quality of the human environment. 
        6. Regulation Identifier Number (RIN) 
        The Department of Transportation assigns a regulation identifier number (RIN) to each regulatory action listed in the Unified Agenda of Federal Regulations. The Regulatory Information Service Center publishes the Unified Agenda in April and October of each year. You may use the RIN contained in the heading, at the beginning, of this document to find this action in the Unified Agenda. 
        7. Plain Language 
        Executive Order 12866 and the President's memorandum of June 1, 1998, require each agency to write all rules in plain language. Application of the principles of plain language includes consideration of the following questions: 
        • Have we organized the material to suit the public's needs? 
        • Are the requirements in the proposal clearly stated? 
        • Does the proposal contain technical language or jargon that is not clear? 
        • Would a different format (grouping and order of sections, use of headings, paragraphing) make the rule easier to understand? 
        • Would more (but shorter) sections be better? 
        • Could we improve clarity by adding tables, lists, or diagrams? 
        • What else could we do to make the proposal easier to understand? 
        If you have any responses to these questions, you can forward them to me several ways: 
        a. Mail: Deborah Mazyck, Office of International Vehicle, Fuel Economy and Consumer Standards, NHTSA, 400 Seventh Street, SW., Washington, DC 20590; 
        b. E-mail: deborah.mazyck@nhtsa.dot.gov; or 
        c. Fax: (202) 493-2290. 
        
        IV. Comments 
        Submission of Comments 
        1. How Can I Influence NHTSA's Thinking on This Proposed Rule? 
        In developing our rules, NHTSA tries to address the concerns of all our stakeholders. Your comments will help us improve this rule. We invite you to provide views on our proposal, new data, a discussion of the effects of this proposal on you, or other relevant information. We welcome your views on all aspects of this proposed rule. Your comments will be most effective if you follow the suggestions below: 
        • Explain your views and reasoning clearly. 
        • Provide solid technical and cost data to support your views. 
        • If you estimate potential costs, explain how you derived the estimate. 
        • Provide specific examples to illustrate your concerns. 
        • Offer specific alternatives. 
        • Include the name, date, and docket number with your comments. 
        2. How Do I Prepare and Submit Comments? 
        Your comments must be written in English. To ensure that your comments are correctly filed in the Docket, please include the docket number of this document in your comments. 
        Your comments must not exceed 15 pages long (49 CFR 553.21). We established this limit to encourage you to write your primary comments concisely. You may attach necessary documents to your comments. We have no limit on the attachments' length. 

        Please submit two copies of your comments, including the attachments, to Docket Management at the address given above under ADDRESSES. 

        Comments may also be submitted to the docket electronically by logging onto the Dockets Management System Web site at http://dms.dot.gov. Click on “Help & Information” or “Help/Info” to obtain instructions for filing the document electronically. 
        3. How Can I Be Sure That My Comments Were Received? 
        If you wish Docket Management to notify you, upon its receipt of your comments, enclose a self-addressed, stamped postcard in the envelope containing your comments. Upon receiving your comments, Docket Management will mail the postcard. 
        4. How Do I Submit Confidential Business Information? 

        If you wish to submit any information under a confidentiality claim, you should submit three copies of your complete submission, including the information you claim as confidential business information, to the Chief Counsel, Office of Chief Counsel, NHTSA, 400 Seventh Street, SW., Washington, DC 20590. In addition, you should submit two copies, from which you have deleted the claimed confidential business information, to Docket Management at the address given above under ADDRESSES. When you send a comment containing information claimed to be confidential business information, you should include a cover letter addressing the information specified in our confidential business information regulation (49 CFR Part 512). 
        5. Will the Agency Consider Late Comments? 

        NHTSA will consider all comments that Docket Management receives before the close of business on the comment closing date indicated above under DATES. To the extent possible, we will also consider comments that Docket Management receives after that date. If Docket Management receives a comment too late for us to consider, in developing a final rule (assuming that one is issued), we will consider that comment as an informal suggestion for future rulemaking action. 
        6. How Can I Read the Comments Submitted by Other People? 

        You may read the comments received by Docket Management at the address given above under ADDRESSES. The hours of the Docket are indicated above, in the same location. You may also see the comments on the Internet. To read the comments on the Internet, take the following steps: 

        1. Go to the Docket Management System (DMS) Web page of the Department of Transportation (http://dms.dot.gov/). 
        2. On that page, click on “search.” 
        3. On the next page (http://dms.dot.gov/search/), type in the four-digit docket number shown at the beginning of this document. Example: If the docket number was “NHTSA 1998-1234,” you would type “1234.” After typing the docket number, click on “search.” 
        4. On the next page, which contains docket summary information for the docket you selected, click on the desired comments. The “pdf” versions of the documents are word searchable. 
        V. Conclusion 
        Based on the foregoing, we are proposing to amend Appendices A, B, and C of 49 CFR 544, insurer reporting requirements. 
        
          List of Subjects in 49 CFR Part 544 
          Crime insurance, insurance, insurance companies, motor vehicles, reporting and recordkeeping requirements.
        
        
        In consideration of the foregoing, 49 CFR part 544 is proposed to be amended as follows: 
        
          PART 544—[AMENDED] 
          1. The authority citation for part 544 continues to read as follows: 
          
            Authority:
            49 U.S.C. 33112; delegation of authority at 49 CFR 1.50. 
          
          
          2. Paragraph (a) of § 544.5 is revised to read as follows: 
          
            § 544.5 
            General requirements for reports. 
            (a) Each insurer to which this part applies shall submit a report annually before October 25, beginning on October 25, 1986. This report shall contain the information required by § 544.6 of this part for the calendar year 3 years previous to the year in which the report is filed (e.g., the report due by October 25, 2006 will contain the required information for the 2003 calendar year). 
            
            3. Appendix A to part 544 is revised to read as follows: 
            Appendix A—Insurers of Motor Vehicle Insurance Policies Subject to the Reporting Requirements in Each State in Which They Do Business 
            Allstate Insurance Group 
            American Family Insurance Group 
            American International Group 
            Auto-Owners Insurance Group 
            CNA Insurance Companies 
            Erie Insurance Group 
            Berkshire Hathaway/GEICO Corporation Group 
            Hartford Insurance Group 
            Liberty Mutual Insurance Companies 
            Metropolitan Life Auto & Home Group 
            Mercury General Group 
            Nationwide Group 
            Progressive Group 
            Safeco Insurance Companies 
            State Farm Group 
            Travelers PC Group 
            USAA Group 
            Farmers Insurance Group 
            4. Appendix B to Part 544 is revised to read as follows: 
            Appendix B—Issuers of Motor Vehicle Insurance Policies Subject to the Reporting Requirements Only in Designated States 
            Alfa Insurance Group (Alabama) 
            Arbella Mutual Insurance (Massachusetts) 
            Auto Club (Michigan) 
            Commerce Group, Inc. (Massachusetts) 
            Kentucky Farm Bureau Group (Kentucky) 
            
            New Jersey Manufacturers Group (New Jersey) 
            Safety Group (Massachusetts) 1
              
            
            
              
                1 Indicates a newly listed company, which must file a report beginning with the report due October 25, 2006.
            
            Southern Farm Bureau Group (Arkansas, Mississippi) 
            Tennessee Farmers Companies (Tennessee) 
            5. Appendix C to Part 544 is revised to read as follows: 
            Appendix C—Motor Vehicle Rental and Leasing Companies (Including Licensees and Franchisees) Subject to the Reporting Requirements of Part 544 
            ARI (Automotive Resources International) 
            Cendant Car Rental 1
              
            
            
              
                1 Cendant Car Rental acquired ownership of Avis and Budget Rent-A-Car in 2002.
            
            Dollar Thrifty Automotive Group 2
              
            
            
              
                2 Dollar Thrifty Automotive Group acquired ownership of Dollar Rent-A-Car Systems, Inc. and Thrifty, Inc. in 2001.
            
            Donlen Corporation 
            Enterprise Rent-A-Car 
            Enterprise Fleet Services 
            GE Capital Fleet Services 
            Hertz Rent-A-Car Division (subsidiary of The Hertz Corporation) 
            Lease Plan USA, Inc. 
            PHH Vehicle Management Services/PHH Arval 
            U-Haul International, Inc. (subsidiary of AMERCO)
            Vanguard Car Rental USA 3
              
            
            
              
                3 Vanguard Car Rental USA acquired ownership of ANC Rental Corporation in 2003.
            
            Wheels Inc. 
          
          
            Issued on: March 23, 2006. 
            Stephen R. Kratzke, 
            Associate Administrator for Rulemaking. 
          
        
      
      [FR Doc. 06-3015 Filed 3-31-06; 8:45 am] 
      BILLING CODE 4910-59-P
    
  